DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Due to the indefiniteness of claims articulated below, it cannot be determined if there are disclosed species much less claimed species.  For this reason, a serious burden to examination cannot be determined until language is clarified.  If the claimed optical member is in fact embodied as two species having (1) a plurality of conical concavities with differing inclined surfaces and (2) a concavity with a faceted such as shown in Fig. 5, then a subsequent Election of Species will likely be required if clearly claimed and presenting a serious burden to examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The notation “n” represented two distinct mathematical constructions in the claim and there is a contradiction in notation that has not been remedied by the amendment.  In line 3 of Claim 1, the claim recites “n-number of inclined surfaces”.  In this limitation, the notation “n” merely represents an unknown number that is further limited in Lines 11-12 by “’n’ is a natural number that is equal to or greater than 2”.  In Line 4 of Claim 1, the claim further limits the notation “n” via “first to n-th inclined surfaces”. This limitation makes “n” an index labeling an inclined surface.  Further, the claim uses “m” and “(m-1)” as an index labeling the same inclined surfaces without a clear distinction between the two notations “m” and “n”.
It is believed that there is no intention to use “n” as an index of any inclined surface, much less define/label an inclined surface with the notation. For this reason, Lines 3-8 should be amended along these lines: 
“the optical member comprising n-number of inclined surfaces, the n-number of inclined surfaces 

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “truncated cone” in claim 7 is used by the claim to mean a shape depicted in Fig. 5, while the accepted meaning is a solid cone having a volume removed from a plane to the conical apex (see Wikipedia Conical Frustum attached). The term is indefinite because the specification does not clearly redefine the term.
Claims 8-10 are rejection as dependent claimed incorporating the same language as the base claim and failing to provide definiteness to the metes and bounds.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "respective side surfaces of n-number of cones" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  In part, this claim language compounds the above-mentioned confusion as to whether Applicant is defining a conical volume as having one inclined three-dimensional surface or a plurality of inclined surfaces.  Therefore it is unclear if “respective side surfaces” merely reference the “n-th inclined surface” as recited in Claim 1 or the inclined surface of the n-th cone.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2006/0012993 to Ohkawa (hereinafter Okawa).
Regarding claims 1, 15-17, Ohkawa discloses an optical member (light flux control member 4, Figs. 1-2) extending along a first plane (a plane along surface 4a) and having a thickness (thickness t, fig. 2) in a first direction perpendicular to the first plane, the optical member comprising n-number of inclined surfaces (inclined surfaces of recesses 7, Fig. 2), the n-number of inclined surfaces including first to n-th inclined surfaces (arbitrarily selected portions of recesses 7, Fig. 2), the first to n-th inclined surfaces being positioned in respective regions other than regions overlapping each other  when projected onto the first plane (Fig. 1-2), the first to n-th inclined surfaces each being inclined at an angle Am (Fig. 2) with respect to the first plane and allowing entering light to pass therethrough, the angle Am being smaller than 90 degrees (Fig. 2), Am ˃ Am-1, for m = n, n-1, … 2, where "Am" is an angle of an m-th inclined surface with respect to the first plane, "Am-1" is an angle of an (m-1)-th inclined surface with respect to the first plane, "n" is a natural number that is equal to or greater than 2 (Fig. 2).  Further, Fig. 2 discloses a light source and display, according to claims 16-17.
Regarding claim 2, Ohkawa discloses all of the n-number of inclined surfaces are contiguous (Fig. 2).
 Regarding claim 3, Ohkawa discloses the m-th inclined surface and the (m-1)-th inclined surface are contiguous with each other (Fig. 2).  
Regarding claim 4, Ohkawa discloses an area of a projection of the m-th inclined surface onto the first plane is proportional to a product of a mathematical function sinθm and a mathematical function f(θm), where θm is an exit angle of exiting light that passes through the m-th inclined surface and exits from the m-th inclined surface (Fig. 2). This limitation is wholly based on the incident light as the structure of the optical member is limited by performing the functionality.
Regarding claim 5, Ohkawa discloses wherein the mathematical function f(θm) comprises sinθm or cosθm (Figs. 1-2). This condition is met when an inclined surface is nearly flat relative to the z-axis (or optical axis) of entering light and thus may be an approximation for any small angular subtension.
Regarding claim 6, Ohkawa discloses a difference between the angle Am and the angle Am-1 is defined to cause a difference between an angle θm and an angle θm-1 to be substantially constant, where θm is an exit angle of exiting light that passes through the m-th inclined surface and exits from the m-th inclined surface, and θm-1 is an exit angle of exiting light that passes through the (m-1)-th inclined surface and exits from the (m-1)-th inclined surface (Fig. 1-2). This limitation on the angle θ is an inherent consequence of the claimed refractive surface, taught by Ohkawa, according to Snell’s law derived from Maxwell’s Equations of Electromagnetism. 
Regarding claim 13, Ohkawa discloses an area of a projection of the n-number of inclined surfaces onto the first plane decreases as the angle Am increases (Fig. 2). There is no limitation on Am other than being defined as an angle “with respect to the first plane”. In Applicant’s Figure 3, an angle Am is shown as “with respect to the first plane”.  The complementary angle to that depicted is also reasonable interpreted as “with respect to the first plane”.  Thus as the depicted Am increases, the complimentary angle decreases and thus the language of Claim 13 includes the whole set of possible relationships between a projection area and an angle given the angle is taken either from the plane or from the normal defining the plane.
Regarding claim 14, Ohkawa discloses Am – Am-1  is equal to or smaller than 30 degrees (Fig. 2). The smooth curve has an infinitesimally small angular difference and thus is smaller than 30 degrees.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
A portion of the previously-presented 35 U.S.C. 112(b) rejections were not addressed in the remarks and were not cured by the amendments.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  In particular, on pages 7-8 of the Response, Applicant cites the entire body of the claimed invention (Claim 1) as distinguishing over the Ohkawa reference.  Examiner has maintained the rejection above as there are no specific issues to address from Applicant’s argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872